DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

-‘examination unit’ in claim 1
-‘landmark setting unit’ in claim 1
-‘an analysis-and-diagnosis unit’ in claim 1
-‘a display control unit’ in claim 1
-‘a display unit’ in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2-4, 7, and 11-16 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claims 2-4, 7, and 11-16 are directed to apparatus but then subsequently require a doctor to perform an action thus the claims appear to be claiming a human organism.
Claims 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 8-10 are directed to a program which is software and is not considered one of the statutory categories of invention.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 11-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding step 1, claims 1-7 and 11-16 are all within at least one of the four categories (in this case apparatus). As claims 8-10 currently do not fall within at least one of the four categories claims 8-10 have been rejected under 101 as seen above.
Regarding step 2, the independent claim 1 recites:
an examination unit configured to acquire a pressure when an object passes through a gastrointestinal tract inside a subject from a sensor placed along a longitudinal direction of the gastrointestinal tract; 
a landmark setting unit configured to automatically set a landmark according to a predetermined condition based on an examination result acquired by the examination unit; 
an analysis-and-diagnosis unit configured to analyze the examination result using the set landmark to acquire an analysis result;
The above claim limitations are tied to the abstract idea of mental processes in that they are concepts that can be performed in the human mind. This group encompasses concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
The claimed steps of set a landmark, analyze the examination result, and acquire a pressure can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output/processing that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
The additional elements recited include ‘an examination unit’, ‘a sensor’, ‘a landmark setting unit’, ‘an analysis-and-diagnosis unit’, ‘a display control unit’ and ‘a display unit’ in claim 1.
This judicial exception is not integrated into a practical application because: 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims amount to simply implementing 
The additional elements do not provide an improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for set a landmark, analyze the examination result, acquire a pressure, and display the analysis result.
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide a medical measurement. 
The claims do not apply the abstract idea to a particular machine. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the set landmark" in Lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites ‘an examination results acquired by the examination unit’ but it is unclear where this ‘examination result’ comes from. The examination unit only acquires a ‘pressure’ so it is unclear where the ‘examination results’ originates.
Claim 2 recites the limitation "the examination" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
The term “needs” in claim 3 is a relative term which renders the claim indefinite. The term “needs” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably Further it is unclear what differentiates a need versus a want in the claim.
Claim 3 recites the limitation "the image" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
The term “specific” in claim 3 is a relative term which renders the claim indefinite. The term “specific” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “need” in claim 3 is a relative term which renders the claim indefinite. The term “need” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further it is unclear what differentiates a need versus a want in the claim.
Claim 3 recites an apparatus claim in which there is a step of ‘selected by the doctor’ making it unclear whether claim 3 is meant to be an apparatus or a method.
Claim 4 recites an apparatus claim in which there is a step of ‘after the doctor has completed the correction’ making it unclear whether claim 4 is meant to be an apparatus or a method.
Claim 4 recites the limitation "the correction" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
The term “newly” in claims 4, 7, 11-16 is a relative term which renders the claim indefinite. The term “newly” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 7 recites the limitation "the correction" in Lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
8 recites the limitation "the set landmark" in Line 9. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites ‘each time of measurement’ but it is unclear what this is meant to refer to. Neither claim 8 or claim 9 recite any measurement.
Claim 10 recites the limitation "the acquired analysis result" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites an apparatus claim in which there is a step of ‘after the doctor has completed the correction’ making it unclear whether claim 11 is meant to be an apparatus or a method.
Claim 11 recites the limitation "the correction" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the correction" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the newly set landmark" in Lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the correction" in Lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the correction" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the correction" in Lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the doctor" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the correction" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
15 recites the limitation "the correction" in Lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the doctor" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the correction" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the correction" in Lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the correction" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parks et al. (US 2009/0003669).
Regarding claim 1, Parks teaches a diagnosis support apparatus (Abstract) comprising: 
an examination unit configured to acquire a pressure (Paragraph 0007; ‘collection of data with a catheter having closely spaced sensors. Such high-resolution data enables spatiotemporal contour plots visualization of contractile pressure physiology’) when an object passes through a gastrointestinal tract inside a subject from a sensor placed along a longitudinal direction of the gastrointestinal tract (Paragraph 0006; ‘Esophageal pressure measurement, or manometry, as well as electrical impedance have been used to assess motility 
a landmark setting unit configured to automatically set a landmark according to a predetermined condition based on an examination result acquired by the examination unit (Paragraph 0029; ‘Further, the data may be used to identify anatomical landmarks using the high-resolution data signatures so that the system can depict the data relative to a depiction of the anatomy in a way that is spatially accurate.’); 
an analysis-and-diagnosis unit configured to analyze the examination result using the set landmark to acquire an analysis result (Paragraph 0056; ‘In step 16 a depiction of the bodily lumen is optionally displayed (e.g., embodiment 220, FIG. 2B; embodiment 700, FIG. 7). For example, when the bodily lumen is the upper GI tract, the depiction may include reference features such as the pharynx, UES, esophagus, LES, stomach, and the like’); and 
a display control unit configured to display the analysis result on a display unit (Paragraph 0056; ‘The display, for example, may be initiated by a user interacting with controls that are provided by the user interface. Other controls may alter the appearance of the depiction of the anatomical features.’)
Regarding claim 2, Parks teaches wherein when a doctor checks the landmark and needs to correct the landmark, the display control unit displays, on the display unit, a list of images showing the examination result for each time of measurement in the examination (Paragraph 0057; ‘In step 17 controls for movement of anatomical landmarks are optionally displayed (e.g., controls 140 and 142 of embodiment 220, FIG. 2B and embodiment 500, FIG. 5) as part of the user interface of the computer. These user adjustable controls may be provided 
Regarding claim 3, Parks teaches wherein the display control unit displays, on the display unit, the image of a specific time of measurement selected by the doctor as a need for correcting the landmark together with the landmark (Examiner notes this claim is an apparatus claim and currently contains conditional language of ‘when’. Any limitation dependent on the term ‘when’ is thus considered optional and is not required by the claim. Paragraph 0056; ‘The display, for example, may be initiated by a user interacting with controls that are provided by the user interface. Other controls may alter the appearance of the depiction of the anatomical features.’)
Regarding claim 4, Parks teaches wherein the analysis-and-diagnosis unit analyzes the examination result again using a newly set landmark after the doctor has completed the correction of the landmark (Examiner notes this claim is an apparatus claim and currently contains conditional language of ‘after’. Any limitation dependent on the term ‘after’ is thus considered optional and is not required by the claim; Paragraph 0072; since the landmarks are used as control once they are adjusted they would need to re analyze the data)
Regarding claim 5, Parks teaches wherein the analysis-and-diagnosis unit calculates a diagnosis result based on the analysis result, and the display control unit displays the diagnosis result on the display unit (Paragraph 0058; ‘Display of physiological data according to method 10 may ease the interpretation of physiological data and the diagnosis of a patient.’)
Regarding claim 6, Parks teaches wherein the display control unit also displays the diagnosis result together with a reason for calculating the diagnosis result on the display unit (Paragraph 0058; ‘Display of physiological data according to method 10 may ease the 
Regarding claim 7, Parks teaches wherein the analysis-and-diagnosis unit calculates the diagnosis result again based on the analysis result acquired using the newly set landmark when the doctor has completed the correction of the landmark (Examiner notes this claim is an apparatus claim and currently contains conditional language of ‘when’. Any limitation dependent on the term ‘when’ is thus considered optional and is not required by the claim. Parks has a processor that is capable of performing this function, see Paragraph 0088)
Regarding claim 8, Parks teaches a diagnosis support program causing a diagnosis support apparatus to execute a process (Abstract; Paragraph 0059) comprising: 
a step of acquiring an examination result for an examination that measures a pressure when an object passes through a gastrointestinal tract inside a subject (Paragraph 0006; ‘Esophageal pressure measurement, or manometry, as well as electrical impedance have been used to assess motility function of the esophagus and bolus transit dynamics in the esophagus. A typical esophageal manometer includes an elongated catheter or probe with pressure sensors located along its length. The catheter or probe is designed to be inserted into the esophagus, typically reaching the LES and extending into the stomach of a patient, with the pressure sensors positioned at the LES and at a plurality of other specific points along the length of the esophagus at predetermined distances above the LES.;);
a step of receiving an analysis request from a doctor and starting analysis processing for the examination result (Paragraph 0056; ‘In step 16 a depiction of the bodily lumen is optionally displayed (e.g., embodiment 220, FIG. 2B; embodiment 700, FIG. 7). For example, when the bodily lumen is the upper GI tract, the depiction may include reference features such as the pharynx, UES, esophagus, LES, stomach, and the like’);
a step of automatically setting a landmark in each of a plurality of times of measurement constituting the examination result (Paragraph 0029; ‘Further, the data may be used to identify 
a step of analyzing the examination result using the set landmark and acquiring an analysis result (Paragraph 0056; ‘In step 16 a depiction of the bodily lumen is optionally displayed (e.g., embodiment 220, FIG. 2B; embodiment 700, FIG. 7). For example, when the bodily lumen is the upper GI tract, the depiction may include reference features such as the pharynx, UES, esophagus, LES, stomach, and the like’).
Regarding claim 11, Parks teaches wherein the analysis-and-diagnosis unit analyzes the examination result again using a newly set landmark after the doctor has completed the correction of the landmark (Examiner notes this claim is an apparatus claim and currently contains conditional language of ‘after’. Any limitation dependent on the term ‘after’ is thus considered optional and is not required by the claim. Parks has a processor that is capable of performing this function, see Paragraph 0088)
Regarding claim 12, Parks teaches wherein the analysis-and-diagnosis unit calculates the diagnosis result again based on the analysis result acquired using the newly set landmark when the doctor has completed the correction of the landmark (Examiner notes this claim is an apparatus claim and currently contains conditional language of ‘when’. Any limitation dependent on the term ‘when’ is thus considered optional and is not required by the claim. Parks has a processor that is capable of performing this function, see Paragraph 0088)
Regarding claim 13, Parks teaches wherein the analysis-and-diagnosis unit calculates the diagnosis result again based on the analysis result acquired using the newly set landmark when the doctor has completed the correction of the landmark (Examiner notes this claim is an apparatus claim and currently contains conditional language of ‘when’. Any limitation dependent on the term ‘when’ is thus considered optional and is not required by the claim. Parks has a processor that is capable of performing this function, see Paragraph 0088)
Regarding claim 14, Parks teaches wherein the analysis-and-diagnosis unit calculates the diagnosis result again based on the analysis result acquired using the newly set landmark when the doctor has completed the correction of the landmark (Examiner notes this claim is an 
Regarding claim 15, Parks teaches wherein the analysis-and-diagnosis unit calculates the diagnosis result again based on the analysis result acquired using the newly set landmark when the doctor has completed the correction of the landmark (Examiner notes this claim is an apparatus claim and currently contains conditional language of ‘when’. Any limitation dependent on the term ‘when’ is thus considered optional and is not required by the claim. Parks has a processor that is capable of performing this function, see Paragraph 0088)
Regarding claim 16, Parks teaches wherein the analysis-and-diagnosis unit calculates the diagnosis result again based on the analysis result acquired using the newly set landmark when the doctor has completed the correction of the landmark (Examiner notes this claim is an apparatus claim and currently contains conditional language of ‘when’. Any limitation dependent on the term ‘when’ is thus considered optional and is not required by the claim. Parks has a processor that is capable of performing this function, see Paragraph 0088)
Allowable Subject Matter
Claims 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791